856 F.2d 187Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Merritt J. Swinney, RevenueOfficer, Plaintiffs- Appellees,v.Robert T. BOINEAU, Defendant-Appellant.
No. 87-2131.
United States Court of Appeals, Fourth Circuit.
Submitted April 28, 1988.Decided Aug. 19, 1988.

H. Jackson Gregory, Gregory & Young, for appellant.
William S. Rose, Jr., Assistant Attorney General, Gary R. Allen, Charles E. Brookhart, Doris D. Coles, Attorneys, U.S. Department of Justice, Vinton DeVane Lide, United States Attorney, of Counsel, for appellees.
Before ERVIN, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Robert T. Boineau appeals the district court's order enforcing two IRS summonses.  Boineau claims that the district court erred in placing him under court order while he was without the benefit of counsel.  We affirm.


2
Boineau argues that when he, without retained counsel, was placed under the district court's enforcement order, he "was immediately denied all his Constitutional rights."    This claim is frivolous.  There is no general sixth amendment right to counsel in civil tax proceedings.  Boineau's fifth amendment arguments are premature;  proper invocation of the fifth amendment privilege requires its assertion with respect to specific questions.   See North River Ins. Co. v. Stefanou, 831 F.2d 484 (4th Cir.1987).


3
Boineau failed to meet his burden of showing that the summonses were issued for an improper purpose, to obtain irrelevant or unnecessary information, or that issuance of the summonses somehow violated the process prescribed in the Internal Revenue Code.   United States v. Powell, 379 U.S. 48, 57-58 (1964).  The district court's enforcement of the summonses was, therefore, proper.


4
We deny Boineau's motion to schedule oral argument and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and because oral argument would not significantly aid the decisional process.  We affirm the order of the district court enforcing the summonses.


5
AFFIRMED.